DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1-10, without traverse in their reply dated 7/11/2022 is acknowledged. Claims 11-15 were withdrawn. Claims 1-10 are pending and considered on the merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on 3/24/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a signal element".  It is unclear if this limitation is intended to take antecedent basis from the signal element is claim 1. For examination purposes the examiner interprets the limitation to read “the signal element”.
Claim 8 recites the limitations "graphene quantum dot, carbon quantum dot, semiconductor II-VI quantum dot or semiconductor 111-V quantum dot”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets the limitation to read “a graphene quantum dot, a carbon quantum dot, a semiconductor II-VI quantum dot or a semiconductor 111-V quantum dot”.
Additionally claim 8 recites the limitation "a signal element".  It is unclear if this limitation is intended to take antecedent basis from the signal element is claim 1. For examination purposes the examiner interprets the limitation to read “the signal element”.
Claim 9 recites the limitation "semiconductor quantum dot".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets the limitation to read “a semiconductor quantum dot”.
Claim 10 recites the limitation "graphene quantum dot ".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner interprets the limitation to read “a graphene quantum dot”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guenin et al. (WO 2017/136641 A1).
Regarding claims 1, 2, and 3, Guenin describes a sensor (abstract), the sensor comprising:
molecularly imprinted, mesoporous silica comprising a silica matrix and one or more target molecule-binding moieties formed of -(CH2)nX+-(CH2)m-AN- groups ([0010] “3-(dimethyl(3-(trimethoxysilyl)propyl)ammonio)propane-1-sulfonate”), 
wherein X+ represents a cationic -NR2+- group OR a cationic heterocyclic group comprising at least one N atom (X+is NMe2+), 
R represents (C1-C4) alkyl groups (R is C1 alkyl group), 
m and n irrespectively of each other represent an integer of from 1 to 6 (m is 3, n is 3) and 
AN- represents -COO- or -SO3- (AN- is -SO3-), 
said sensor further comprising a signal element ([0044] “a higher per-dye-molecule fluorescence signal”).
Regarding claim 7, Guenin describes that a luminophore is used as a signal element ([0040] “silica nanoparticles can take on the same photoluminescent (absorption and emission spectra) properties of the incorporated fluorescent agents.”).

Claim(s) 1-2, 4-6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonitatibus et al. (US 2014/0056821 Al).
Regarding claims 1 and 2, Bonitatibus describes a sensor (abstract), the sensor comprising:
molecularly imprinted, mesoporous silica comprising a silica matrix and one or more target molecule-binding moieties formed of -(CH2)nX+-(CH2)m-AN- groups ([0008] “structure III”), 
wherein X+ represents a cationic -NR2+- group OR a cationic heterocyclic group comprising at least one N atom (X+ is cationic heterocyclic group comprising at least one N atom), 
m and n irrespectively of each other represent an integer of from 1 to 6 (m is “n is 0, 1, 2 or 3” and n is q is 1, 2 or 3) and 
AN- represents -COO- or -SO3- (AN- is -COO-), 
said sensor further comprising a signal element ([0008] “diagnostic imaging (signal) agent”).
Regarding claims 4, 5, and 6, Bonitatibus describes that X+ represents a heterocyclic group, an imidazole group, and an imidazole group bound through the two N atoms to respective carbon atoms ([0049] compound “5”).

Regarding claims 8 and 9, Bonitatibus describes that graphene quantum dot, carbon quantum dot, semiconductor II-VI quantum dot or semiconductor III-V quantum dot is used as a signal element ([0049] “Ta2O3”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenin et al. (WO 2017/136641 A1) in view of Mehrzad-Samarin et al. (Biosensors and Bioelectronics 92 (2017) 618–623).
Regarding claims 8, 9, and 10, Guenin describes all the limitation of claim 1, however is silent to graphene quantum dot, carbon quantum dot, semiconductor II-VI quantum dot or semiconductor III-V quantum dot is used as a signal element, semiconductor quantum dot as a luminophore is present in the pores of the molecularly imprinted mesoporous silica, and that graphene quantum dot as a luminophore is present in the pores of the molecularly imprinted mesoporous silica.
Mehrzad-Samarin describes “Graphene quantum dots embedded silica molecular imprinted polymer” (abstract, scheme 1) as well as semiconductors (page 621).  Furthermore Mehrzad-Samarin suggests that these have advantages in determination of target analytes (page 618), suggesting motivation to incorporate them into silica scaffold sensor systems.
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to incorporate graphene/semiconductor quantum dots into the sensor of Guenin as suggested by Mehrzad-Samarin because this would provide advantages in determination of target analytes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797